Opinion of the Court by


Scott, Judge.

Johu Renfro brought a petition in debt against Harvey. The petition was signed John Renfro, by William Renfro, agent, and at the return term of the writ, Renfro obtained leave of the court to have the petition signed by his attorney. Harvey then asked for a continuance, that he might have time till the next term to plead to the petition of Ren-fro. This motion was overruled, and a plea was filed, and Parties went to trial, and a verdict- and judgment were obtained by Renfro. Harvey then appealed to this court, and complains of the refusal of the circuit court to grant {jlm a continuance after allowing Renfro to amend his petition. The act for the speedy recovery of debts does not require that the petition in debt should be signed by the plaintiff or his attorney : and if it did, the court properly allowed , T , h , the amendment. It was not an amendment of a character t0 Pr0l^uce an7 surprise to Harvey, and therefore the continuance was properly refused. Let the judgment be ~ , «íflirroGci.